Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments and RCE filed 8/11/2022 have been considered.  Acknowledgment is made of the amended claims 1-7, 9-12 and the newly added claim 13.  Claims 1-13 are currently pending.

Response to Arguments
Applicant’s arguments, see page 9, paragraphs 2-3 of the Remarks, filed 8/11/2022, with respect to claims 1-13 have been fully considered and are persuasive.   

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a communication apparatus comprising: 
“at least one processor; and 
at least one memory that stores a set of instructions for causing, when executed by the at least one processor, the communication apparatus to perform operations including: 
changing an operation mode for operating the communication apparatus related to communication of the communication apparatus to a WUR mode, in which the communication apparatus waits for the WUR frame without waiting a frame having the predetermined type, in a case where a predetermined condition is satisfied; and 
transmitting, after ending the operation mode for operating the communication apparatus in the WUR mode, a frame having the predetermined type by using the first transmission rate stored in the storage area” in combination with other recited elements in claim 1.

The present application also relates to a method of controlling a communication apparatus comprising:
“changing an operation mode related to communication of the communication apparatus to a WUR mode, in which the communication apparatus waits for WUR frame without waiting a frame having the predetermined type, in a case where a predetermined condition is satisfied; and
transmitting, after ending the operation mode for operating the communication apparatus in the WUR mode, a frame having the predetermined type by using the first transmission rate stored in the storage area” in combination with other recited elements in claim 11.

The present application also relates to a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of controlling a communication apparatus comprising: 
“changing an operation mode related to communication of the communication apparatus to a WUR mode, in which the communication apparatus waits for WUR frame without waiting a frame having the predetermined type, in a case where a predetermined condition is satisfied; and
transmitting, after ending the operation mode for operating the communication apparatus in the WUR mode, a frame having the predetermined type by using the first transmission rate stored in the storage area” in combination with other recited elements in claim 12.

	A first prior art, Lou et al. (WO 2018/204908 A1), teaches a station operating in wakeup radio (WUR) mode may have its primary connectivity radio (PCR) turned off and its WUR turned on according to its previously negotiated WUR operating parameters.  The station can also monitor the WUR for a duration of time and if it determines the WUR does not successfully receive beacons with the duration, it will then switch off the WUR and switch the PCR back on again.  Both the WUR and PCR comply with the IEEE 802.11ba standard.

	A second prior art, Adachi et al. (EP 3,349,515 A1), teaches a wireless LAN access point receives a wake-up radio WUR packet from a station STA to activate the main radio unit of the access point AP to return from the sleep state to a normal state.  When the station detects the access point is activated, it stops transmitting the WUR packet.  Both the AP and STA conforms with the IEEE 802.11ba standard.  Adachi further teaches the WUR signal transmission rate can be determined and stored in a memory.  

	However, Lou and Adachi, either when taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471